  Case 1:18-cv-00380-LPS Document 15 Filed 01/31/19 Page 1 of 2 PageID #: 80



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

PFIZER INC., et al.                                 )
                                                    )
                         Plaintiffs,                )
                                                    )
        v.                                          ) C.A. No. 17-158 (LPS)
                                                    ) (CONSOLIDATED)
MICRO LABS USA INC., et al.                         )
                                                    )
                         Defendants.                )
PFIZER INC., et al.                                 )
                                                    )
                         Plaintiffs,                )
                                                    )
        v.                                          ) C.A. No. 17-213 (LPS)
                                                    )
PRINSTON PHARMACEUTICALS INC.,                      )
                                                    )
                         Defendant.                 )
PFIZER INC., et al.                                 )
                                                    )
                         Plaintiffs,                )
                                                    )
        v.                                          ) C.A. No. 18-380 (LPS)
                                                    )
PRINSTON PHARMACEUTICALS INC.,                      )
                                                    )
                         Defendant.                 )

                                  STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and among Pfizer Inc., PF Prism

C.V., C.P. Pharmaceuticals International C.V., Pfizer Pharmaceuticals LLC, and Pfizer PFE

Ireland Pharmaceuticals Holding 1 B.V. (“Plaintiffs”), as plaintiffs in Civil Action Nos. 17-158,

17-213, and 18-380, and Prinston Pharmaceutical Inc. (“Prinston”) as defendant, by their

attorneys, that

       (1)        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all claims and counterclaims between

Plaintiffs and Prinston are dismissed without prejudice.
  Case 1:18-cv-00380-LPS Document 15 Filed 01/31/19 Page 2 of 2 PageID #: 81



       (2)     Any protective orders entered by the Court shall remain in full force and effect

notwithstanding the dismissal of this action.

       (3)     The parties waive any right of appeal from this Order.

       (4)     Each party shall bear its own costs and fees in the above-captioned actions.

       (5)     The U.S. District Court for the District of Delaware retains jurisdiction to enforce

and resolve any disputes arising under the settlement agreement between Plaintiffs and Prinston.


MORRIS, NICHOLS, ARSHT & TUNNELL LLP               SMITH, KATZENSTEIN & JENKINS LLP

/s/ Megan E. Dellinger                             /s/ Eve H. Ormerod
                                                   ____________________________________
Jack B. Blumenfeld (#1014)                         Neal C. Belgam (#2721)
Megan E. Dellinger (#5739)                         Eve H. Ormerod (#5369)
1201 North Market Street                           1000 West Street, Suite 1501
P.O. Box 1347                                      P.O. Box 410
Wilmington, DE 19899                               Wilmington, DE 19801
jblumenfeld@mnat.com                               (302) 652-8400
mdellinger@mnat.com                                nbelgam@skjlaw.com
                                                   eormerod@skjlaw.com
Attorneys for Plaintiffs
                                                   Attorneys for Defendant Prinston
                                                   Pharmaceuticals Inc.
January 31, 2019


       SO ORDERED this ____ of ________________________ 2019.


                                                ____________________________________
                                                      United States District Judge




                                                  2
